Citation Nr: 0310281	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In January 2003, the veteran testified at a videoconference 
hearing before the undersigned-acting member of the Board, 
who will render the final determination in this claim and was 
designated by the Chairman of the Board to conduct the 
hearing.  38 U.S.C.A. § 7102(b) (West 2002). 


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted that redefined VA's 
duty to notify and duty to assist a claimant as to the 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. § § 5103, 5013A, (West 2002).  

Because the current record does not meet the standard erected 
by the VCAA, a remand is required.  In addition, the veteran 
submitted additional evidence at her January 2003 
videoconference hearing and this evidence is referred to the 
RO for review in the first instance.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ensure compliance with the VCAA 
requirements, pertaining to the duty to 
notify and the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A.  

2.  Regarding the duty to notify, the 
veteran should be given notice that the 
evidence needed to substantiate her claim 
to reopen is that of a current 
psychiatric disorder that had onset in 
service.  For the claim of service 
connection for asbestosis, the evidence 
needed is that of current asbestosis that 
had onset in service.  For the TDIU 
claim, the evidence needed is that which 
shows she is unable to secure or follow 
substantially gainful employment because 
of service-connected disability. 

The notice should also include which 
evidence, if any, she is expected to 
obtain and submit and which evidence VA 
will obtain. 

3.  After the above development is 
completed, readjudicate the claims.  If 
any claim remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case.  

The veteran may submit additional evidence and argument on 
the matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



